          Case 7:20-cv-07021-PMH
  Case 7-20-cv-07021-PMH          Document
                            Document       44 inFiled
                                     36 Filed    NYSD 07/20/21 Page 1 ofPage
                                                        on 06/01/2021    1   1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X
AL-FARID SALAHUDDIN,                                                          Docket No. 20-cv-07021 (PMH)
                                                      Plaintiff,

                 -against-

CITY OF MT. VERNON, N.Y. FIRE                                                   NOTICE OF MOTION
DEPARTMENT and CITY OF MOUNT VERNON,                                            TO DISMISS
NEW YORK,

                                                        Defendants.
-------------------------------------------------------------------------------X


        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support of

Defendant’s Motion to Dismiss, dated May 10, 2021, Defendant moves this Court, before the

Honorable Philip M. Halpern, at the United States Courthouse, 300 Quarropas Street, White Plains,

New York, for an Order dismissing Plaintiff’s Complaint pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6).

Dated: White Plains, New York
       May 10, 2021
                                                     OXMAN LAW GROUP, PLLC
                                                     Attorneys for Defendant City of Mount Vernon


                                                     By:   _Julie Pechersky Plitt
                                                             JULIE PECHERSKY PLITT, ESQ.
                                                     120 Bloomindale Road, Suite 100
                                                     White Plains, New York 10605
                                                     (914) 422-3900
                                                     (914) 422-3636 (Fax)
                                                          Motion denied as moot in light of plaintiff's filing of an
                                                     jplitt@oxmanlaw.com
                                                          amended complaint and defendants' election to file a new
                                                           motion to dismiss directed at the amended pleading (Doc.
TO:     Gould & Berg, LLP                                  36). The Clerk of Court is respectfully directing to terminate
        Attorneys for Plaintiff                            the first motion to dismiss (Doc. 36).
        222 Bloomingdale Road, Suite 304
        White Plains, New York 10605                       SO ORDERED.


                                                           _______________________
                                                           Philip M. Halpern
                                                           United States District Judge

                                                           Dated: White Plains, New York
                                                                  July 20, 2021
